Intermec logo [intermec654.jpg]

 
Intermec, Inc.
6001 36PthP Avenue West
Everett, WA  98203-1264
tel: 425.348.2600
www.intermec.comH

 


 
July 30, 2010

 
 
 
Mr. Robert Driessnack

 
6632 143rd St SW

 
Edmonds, WA  98026

 
 
Dear Bob:

 
We are aware of the difficulties you have encountered in selling your home in
Muscatine, Iowa, and the significant financial loss that you are
facing.  Accordingly, the Compensation Committee has approved the following
special benefits to complete your relocation to the Northwest.  Should you
accept these benefits under the terms summarized below, and reflected in the
ancillary documentation that will be involved, we can move forward promptly with
the Loss Assistance component of the program.
 
Following are the terms of the Special CFO Relocation Program:
 
1.  
Home Buyout by AIRES.  We will direct our relocation company (“AIRES”) to offer
to purchase your Muscatine home for its appraised value based on the average of
two recent appraisals.  We understand that average value is $510,000.  You are
required to enter into a Relocation Real Estate Purchase and Sale Agreement
which sets forth all the terms of the purchase.  You will use your best efforts
to comply with applicable requirements of the sale.  Once the sale is completed,
you will have no further responsibility for the home in terms of mortgage, taxes
or insurance.   You also will have no further rights or responsibility for any
consequences of an ultimate sale by AIRES of your home.1

 
2.  
Loss Assistance. We will provide you with a Loss Assistance benefit equal to the
difference between the price at which you sell your home to AIRES ($510,000) and
your investment in your home measured by your initial purchase price plus the
cost of improvements (your home purchase investment).  You have provided
confirmation of your home purchase investment in the amount of
$790,000.   Accordingly, your Loss Assistance benefit will be $280,000.   We
will pay this as follows:

 
a.  
We will pay down your existing mortgage with USAA by such amount as is necessary
to reduce the USAA mortgage to an amount which, when added to your first
mortgage with Wells Fargo, equals $510,000.  The amount of the mortgage pay down
will be taxable to you.

 
b.  
We will pay you the remainder of the Loss Assistance benefit in cash, subject to
applicable tax withholding.

 
3.  
Repayment Obligation Upon Voluntary Termination Within One Year.  In
consideration of the significant effort and costs incurred by the Company in
providing the foregoing special relocation benefits, you agree to repay the
Company the entire amount of the Loss Assistance payment immediately upon your
voluntary termination of employment with the Company within one year after you
receive the Loss Assistance payment.

 
Please acknowledge your agreement with the foregoing by signing below.
 
Thanks Bob for your continued leadership and support.
 


 
Sincerely,
 


 
/s/ Patrick Byrne
 
Patrick Byrne
 
 
************************************************************************************************
 
 
Acknowledged and Agreed:
 
 


 
/s/ Robert Driessnack___________________    Date: August 2, 2010___________
 
Robert Driessnack
 



--------------------------------------------------------------------------------

 
 
1 As you are aware, under its agreement with AIRES, the Company will continue to
incur costs with respect to your Muscatine home until it is sold by
AIRES.  Because this buyout arrangement is intended to meet applicable IRS
requirements, you will not be taxed on such costs. These amounts will, however,
be reflected as a perquisite in the Summary Compensation Table in the 2011
proxy.

 